DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift et al [US 2015/0269239 A1].
	As to claims 1, 12, and 13, Swift et al teach a storage management apparatus comprising: 
calculating remaining IO density based on an amount of remaining IOPS (Input Output Per Second) and an amount of a remaining capacity in IOPS and a capacity that are providable by a node, the remaining IOPS and the remaining capacity being not allocated to any volume [e.g., “One embodiment of a method for creating a multi-dimensional representation of resource capacity and/or usage and determining placement of a table (or a partition or partition replica thereof) based, at least in part, on the multi-dimensional representation” in paragraph 0136; “In various embodiments, this resource related metadata may indicate the amount or percentage of the storage capacity or IOPS capacity that has already been provisioned or reserved for storing 
controlling layers of the node based on the remaining IO density [e.g., “Placement policies applied at the administrative layer or storage layer may be based on the percentage or amount of provisioned, reserved, or available storage or IOPS capacity on each storage device, and particular placements (or subsequent operations to move partition replicas) may result in an overall resource utilization that is well balanced” in Abstract]
As to claim 2, Swift et al teach wherein a node on which the volume is to be deployed is selected based on IO density of a deployment target volume and remaining IO density of the node [e.g., “In some embodiments, a placement operation or a balancing type operation may determine that these under-utilized nodes 1320 can be used to store additional tables/partitions/replicas if those tables/partitions/replicas contain large amounts of cold data (e.g., data that is essentially archival and is expected to be accessed rarely, if ever)” in paragraph 0141].
 balancing type operation may determine that these under-utilized nodes 1320 can be used to store additional tables/partitions/replicas if those tables/partitions/replicas contain large amounts of cold data (e.g., data that is essentially archival and is expected to be accessed rarely, if ever)” in paragraph 0141].
As to claim 3, Swift et al teach wherein a node having a smallest difference between the IO density of the deployment target volume and the remaining IO density of the node is determined as a deployment destination of the volume [e.g., “Those in the upper-left corner of graph 1300 (labeled as under-utilized nodes 1320) have very little (if any) available IOPS capacity, since most (or all) of the IOPS capacity on these storage devices is already provisioned for the use of various tables/partitions/replicas, but they have a large amount of available storage capacity (as evidenced by the low percentages of provisioned storage capacity for these nodes)” in paragraph 0141; “In some embodiments, a placement operation or a balancing type operation may determine that these under-utilized nodes 1320 can be used to store additional tables/partitions/replicas if those tables/partitions/replicas contain large amounts of cold data (e.g., data that is essentially archival and is expected to be accessed rarely, if ever)” in paragraph 0141; “In some embodiments, a placement operation or a balancing type operation may determine that these under-utilized nodes 1320 can be used to store additional tables/partitions/replicas if those tables/partitions/replicas contain large amounts of cold data (e.g., data that is essentially archival and is expected to be accessed rarely, if ever)” in paragraph 0142].
As to claim 4, Swift et al teach wherein a node on which the volume is to be deployed is selected based on IO density of a deployment target volume, remaining IO 
As to claim 5, Swift et al teach wherein in nodes having a difference between the IO density of the deployment target volume and the remaining IO density of the node is within a predetermined range, a node having the cost that is smallest is determined as a deployment destination of the volume [e.g., “Those in the upper-left corner of graph 1300 (labeled as under-utilized nodes 1320) have very little (if any) available IOPS capacity, since most (or all) of the IOPS capacity on these storage devices is already provisioned for the use of various tables/partitions/replicas, but they have a large amount of available storage capacity (as evidenced by the low percentages of provisioned storage capacity for these nodes)” in paragraph 0141; “In some 
As to claim 6, Swift et al teach wherein remaining IO density of the node is updated every time when a request for deployment of the volume is made [e.g., “For example, in some embodiments, each storage node may periodically query or examine all of its storage devices (e.g., disks or logical storage volumes) to determine what the current resource utilization is (e.g., to determine how much of the total capacity is provisioned for the use of various replicas on each of the storage devices).  In other embodiments, the storage nodes may continually monitor the resource utilization for provisioned resources (e.g., using a background task)” in paragraph 0107].
As to claim 7, Swift et al teach wherein the remaining IO density of the node is updated every time when a specified time is passed [e.g., “For example, in some embodiments, each storage node may periodically query or examine all of its storage devices (e.g., disks or logical storage volumes) to determine what the current resource utilization is (e.g., to determine how much of the total capacity is provisioned for the use of various replicas on each of the storage devices).  In other embodiments, the storage 
As to claim 8, Swift et al teach wherein: an update condition of remaining IO density of the node is created on an inputtable screen; and the remaining IO density of the node is updated based on an inputted update condition on the screen [e.g., “For example, a disk to which the partition replica is assigned may be oversubscribed in terms of IOPS, the actual number of IOPS may be more than was expected, or the provisioned (or committed) number of IOPS may have grown after the partition replica was created (e.g., using an UpdateTable operation to increase the provisioned throughput capacity for read operations and/or write operations).  In some embodiments, an UpdateTable operation may be invoked by a client through a graphical user interface (GUI).  In other embodiments, an UpdateTable operation may be invoked through an UpdateTable API whose inputs include an identifier of the table for which additional throughput capacity is desired, a desired (e.g., increased) number of IOPS for read operations and/or a desired (e.g., increased) number of IOPS for write operations” in paragraph 0028].
As to claim 9, Swift et al teach wherein a node on which the volume is to be deployed is selected based on IO density of a deployment target volume, remaining IO density of the node, and a cost necessary when the volume is deployed on the node [e.g., “In some embodiments, the selection process may be dependent on metadata about storage nodes and/or storage devices/volumes, including resource related metadata.  For example, the selection process may include a filtering operation to narrow the list of candidate storage nodes (or storage devices/volumes) based on the 
As to claim 10, Swift et al teach wherein a combination of deployment of the volumes is selected based on a difference between remaining IO density before temporary deployment of each of the nodes when the combination of the plurality of the deployment target volumes is temporarily deployed on the node and remaining IO density after temporary deployment [e.g., “For example, the storage node may maintain metadata about its storage devices or logical storage volumes indicating which devices/volumes have available capacity within different ranges (e.g., between 100-140 GB available, between 70-100 GB available, etc.)” in paragraph 0123; “As illustrated in FIG. 11, if (or when) the administrative component is able to confirm a potential placement with a particular storage node (either the originally determined potential placement or an alternate potential placement), shown as positive exit from 1160, the method may include the administrative component storing the table (or partition/replica) on the particular storage node or device(s)/volume(s), as in 1170” in paragraph 0132; “In some embodiments, a placement operation or a balancing type operation may 
As to claim 11, Swift et al teach wherein use situations of a node and a resource when a deployed volume is virtually re-deployed on the node on which the volume is deployable are calculated; and an update frequency of the remaining IO density of the node is set based on the node and the use situation of the resource [e.g., “In some embodiments, the service may support automatic live repartitioning of data in response to the detection of various anomalies (e.g., failure or fault conditions, hot spots, or increases in table size and/or service request throughput), and/or explicit (e.g., pro-active and/or subscriber-initiated) live repartitioning of data to support planned or anticipated table size and/or throughput increases.  In other words, the service may in some embodiments initiate the re-sizing (scaling) and/or repartitioning of a table programmatically in response to receiving one or more requests to store, retrieve, modify, or delete items in the scalable table” in paragraph 0023].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Venkatesan et al [US 2020/0348863 A1] teach assigning a storage volume based on remaining IOPS and remaining capacity.
Khokhar et al [US 10,353,610 B1] teach a relationship between cumulative percentage of IOPS and cumulative percentage of capacity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ilwoo Park whose telephone number is (571) 272-4155.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/30/2022